PER CURIAM.
In this case, we are called upon to decide whether the evidence relied upon by the state in support of the second degree murder charge was sufficient, substantial, and competent to sustain the defendant’s conviction. We have concluded that there was substantial competent evidence to support the guilty verdict rendered by the jury; accordingly, the judgment and sentence entered by the trial court are affirmed.
Appellant, defendant below, contends that the facts surrounding the incident are unclear and contradictory and that his guilt was not conclusively established.
We have carefully examined and considered the transcript of testimony and the evidence offered and conclude that, while some of the testimony may have been unclear and confusing, there was substantial, competent evidence to support the jury verdict. Songer v. State, 322 So.2d 481 (Fla. 1975). Therefore, because appellant has failed to demonstrate any reversible error, his conviction for murder in the second degree is affirmed.
Affirmed.